Title: To John Adams from Louisa Catherine Johnson Adams, 14 December 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					14-31 Dec. 1822
				
				14th December. We were all so exhausted that we determined to keep quiet all day at home. Received a Note from a Milliner requesting I would go and look at his things, this is a thing which has happened several times—Am I so much in vogue? I am solicited to take great care of myself this Winter and not to get sick, Are People afraid of closed doors again? What a hollow hearted World How much I am obliged by their anxiety, George breakfasted with Mr Coso dined with Mr Tayloe where he met with Mr John Randolph who would not talk to the great disappointment of the family—It would seem that he is expected to prate like some pretty lessoned Magpie for the diversion of the Idle and the Curious—but so it is people will look for that they have been used to and his buffooneries are not easily forgotten—Evening alone.15th So unwell could not go to Church, Mary went twice as well as George and Mr A who were not much pleased with Mr McIlvaine the Chaplain of the Senate who gave them a highly drawn sketch of the Infernal Regions with all its  blazing & undying fires. In the Evening Mrs & Miss Forrest and Mrs Smith came over to sit with us and Mr Laborie afterwards sat about an hour as full of “espièglerie” as ever—was quite ill all day.16th Weather intolerable—could not go out, after dinner it cleared up and we went to hear Mr Watters Lectures on Poetry and Belles Letters a farrago of insanity extravagance so like insanity it was scarcely possible to conceal the compassionate pity I felt towards the author—Is not this age run mad? What is modern Poetry? a chaos of crude undigested thoughts preposterously metaphysical and roaring so far beyond the real conception of mortals belonging to this terraqueous globe that the mind is carried out of itself and we unconsciously admire because we are sensible we cannot understand—All that is vast & mighty pleases the imagination however obscure for the human mind or spirit being an emanation of the Deity ever seeks a something beyond or rather above its present limited sphere and all that has a tendency to exalt or to elevate us from mere grovelling matter produces sensations of delight independent of judgement or reason and an exquisite sensation of pleasure for which we do not wish or desire to account. This poor man will meet with no success here—We have too much of eloquence and Our Congress men neither like rivals or instructions. About twenty nine Persons there.17th Went out and paid a number of visits extending from the Capitol Hill to Halorama where I had a very pleasant conversation with Mrs Decatur. In the evening had a large party, Mr & Mrs Lloyd did me the honour to come contrary to all my expectations at which I was very much flattered, thirteen Senators graced my rooms, a thing to notice in these times—The Girls danced to the Piano and it was altogether, pleasant. They left us very early—I was much pleased with Mrs Ingham she has so much of the Quaker simplicity with as much apparent candour in her smile & manner that she caught my fancy at first sight. Mrs Findlay the wife of the late Governor of Pennsylvania is a very respectable  & agreeable Woman—Mrs Morgan has more of Tow about her whose manners are more fashionably courteous & more refined she is from New York and has a pretty daughter with her just out of school and who wants a little training.18th Quite sick all day obliged to muse for tomorrow. Mrs Smith called to see me—Evening alone—Mr A. wrote an answer to Mr Clay.19th A party at dinner Mr Calhoun Mr Pedersen Mr Rogers Mr Edwards of Illinois Mr D P Cook Genl Sam Smith Mr Eustis Mr Cushman Mr Walker Mr Rodney Mr Southard Mr Morgan Judge White Mr Woodson Mr Goran Mr Tucker—The Gentlemen enjoyed themselves apparently every much and tasted the strength of Mr A’s old Madeira—which was not found wanting by the merriment it produced. To get through a dinner without clashing in some way or other in these boisterous times is a difficult matter. All are partizans and each warm for his friend though perhaps not an enemy to his opponent but it is hard with interests so divided to steer clear of offence. We found in this instance that “wine maketh the heart glad” and none were inclined to wrath—They left us at half past nine—Mr Rodney is in very bad health he is going to Buenos Ayres as Minister—The day was sultry.20th. Mr Wyer called on me, he looks very badly and is in great distress. In the Evening we went to Mrs. Pleasonton’s the weather was so bad she was disappointed of half her company—I there met Mrs Woodcock and Mrs Blackledge the latter a very pleasing little Woman with whom I had some Chat. She is from North Carolina and insisted on it that the Northerns were not so sociable as the Southerns which I endeavoured to make her believe was because she was not sufficiently acquainted with them. Mrs Brown & I are very great friends—Mr B’s health is very bad he was not out last night. Mr Cambreleng said he thought it would be a great advantage to Mr Duffy to lose his Arm as an Orator for he made so bad a use of it that it was almost a ridiculous habit. The young Ladies danced—Mr Hill told me that I must not be sick as Mrs Hill would cry. Is not the adulation of the world cruelly dangerous even when we know what it means?21st. Remained at home until one o’clock then went out to pay visits and saw Mrs Eustis who is much afflicted by the death of two or three of her relations. She looks poorly and will not go out. The vice President was present part of the time; when he went out Mrs E said her residence was rendered very disagreable as though he was what may be termed sober yet his brain was constantly muddled by his repeated draughts of Whiskey and water which was a perpetual inducement to stay at the house and of course always in the room where the ladies receive their visits—In the Evening we were visited by the Baron Maltitz Mr Laborie  & Col Dwight; Laborie came to tell me that a disagreable circumstance had occurred between the Russians and the French in consequence of the latter retaining a house which had been engaged by the former who after patiently waiting a fortnight having no use of any part of it but the bed room and being obliged to go and get their meals at an Eating house. The Baron informed the Count that he must remove in two days to which the Count was obliged to agree. Baron Maltitz is about to be married to Miss Eliza Livingston the daughter of John R Livingston of New York Several Weddings are likely to take place among the Corps Diplomatique and our Ladies a sign that our foreign relations are on a very peaceable footing.22d Went to the Capitol and heard Mr Breckenridge a pupil of Dr Mason’s and Chaplain of the HR. His discourse was good and his manner impressive—The House was not crowded and I saw but few persons whom I knew—Mr Wilmot Mr Baker Mr Johnson & Dr Huntt called to see us and Mr A. went to Georgetown and returned a number of visits—We passed the Evening alone Mary went to Church with Miss Forrest—Count de Minon came to see Mr Adams concerning an ettiquette question which has arisen among the foreign Ministers who are invited to dine at the Presidents on Tuesday with the Mexican Minister. It has always been customary for a Minister newly arrived to sit at the President’s right hand. This Mr Canning objected to and refused to dine there unless that seat was assigned to him. The President would not give up the point and intimated to Mr C. that he should take no offence by his declining the invitation which Mr C accordingly did and made many efforts to induce the other branches of the Corps to do the same—In the first instance they were all so intimidated that they resolved not to go and came to consult Mr A on the subject who told them they might act as they thought most prudent themselves without any apprehension of offending as the P. wished to make it agreable to them in any way. Upon which they all declined apparently yet without sending their excuses.23d At home all the morning excepting about an hour when I went and paid some visits In the Evening a great Ball at Mr Canning’s which was very brilliantly and well attended Mr A after having given notice to the President that the Corps Diplomatique declined dining with him was informed by them that they had decided to accept the invitation to which Mr A assented though he knew that the President had filled his Table—The pride of the Gentlemen was touched and they redeemed their National honour by daring to act for themselves and proved they had been subdued not conquered—They are all to dine with us on Friday but Mr C. has stipulated for my hand which was immediately agreed to as we can give no rank therefore they settle it among themselves—It is I suppose a trick to show Mr C’s dislike to the acknowledgement by Our Government of the South Americans a thing which the British in good policy ought to have done long since—And these little ridiculous punctilios are only intended to display the power England possesses over the poor prostrated nations of Europe. The Russians fortunately heard of the death of the Emperor Infant Nephew which put them out of their dilemma—We returned at about eleven well satisfied with our amusement.24th Mr A went to the Presidents and informed him that the foreigners would dine with him The P said he thought they had all declined and he had filled their places but that he would lengthen his table and that would settle the difficulty—Mr A dined there and in the Evening we had a party of one hundred and thirty odd people all very sociable and good humoured—The young ladies danced, played, sung and were very merry—Neither of my Sisters attended—The famous belles Miss Ridgely & Miss Colman honoured me with their Company and like all old women I was satisfied that the beauties of my day were of a much higher order—Mr Canning was not here of course nor the Russians, having declined the Presidents invitation25th This day Charles arrived from Boston just as we were preparing for company at Dinner He was very much fatigued and I found much grown and altered in face—The resemblance to his Father is not so striking as it was and he is now thought more like me Mr & Mrs Lloyd of Boston Dr Mease Col Dwight Mr Cambreleng Dr Cushman Mr Cook Mr & Mrs Frye & son Johnson Hellen and my own family made up the party with Mr Tracy. Mr & Mrs Smith declined and Dr & Mrs Eustis whom I had asked to meet Mrs Lloyd. The only striking circumstance of the day was the meeting of Mr Adams with his two Classmates Mr Lloyd & Mr Carlinian—The Evening was spent in a round game for the amusement of the young People This was the most social Christmas I have passed for many years—that is more free from26th On Tuesday Count de Minon invited us to a Ball at his House into which he had not moved I therefore thought it might be a joke but this morning he came again to ask us and we engaged to go. we therefore made our preparations and went leaving Charles at home who was too much fatigued for dancing—Mr Adams George and myself attended and I was really surprised to see how comfortably they had arranged it considering they only moved in the morning—It was a very large party and more animated than common on account of the shortness of the invitation and the style of the mansion—Mr Roqueforte a Gentleman from Columbia was introduced to me he is one of the most sprightly animated beings I ever met. He gave me some account of Lima particularly the habits and customs of the Lima ladies. He says it is a perpetual Masquerade the Costume of the Females is calculated to conceal and encourage intrigue they always appear in black and their faces so covered as to display only one eye thus they never can be known much severity is exercised towards single women but married Ladies have unbounded license—Mrs Colden of N York informed me she was very intimate with Mrs Adams who used to take much notice of her when a Girl—We returned home late Mr A having engaged Mr Canning in a Game of Chess in which my good husband was defeated.27th We had this day a great diplomatic dinner which passed over much better than I anticipated. Mr Canning led me to the Table according to Ettiquette and the Mexican sat on my left hand a most uncomfortable honor as I could not speak to him not knowing a word of his language. The poor man looked quite bewildered. Mr Canning conversed very agreably during dinner and repeated some lines which he had seen of Lord Byron’s very little honourable to his Lordship’s heart though they may indicate strong native genius. Such genius becomes a curse to the possessor and to mankind at large when it is used to bad purpose. Mr C says he is engaged in a publication in England of a very bad character and of a most blasphemous nature which will prevent his Lordship from coming to this country as is at present expected. After dinner Mr A—— through the medium of the interpreter asked the Mexican Minister if he had seen the city he answered he had been round what would be a city when our Grandchildren were grown—The French were a little peevish in consequence of some quarrel among themselves and the Russians were almost as silent as the Mexicans though not from the same cause.28th Went to dine at Mrs Decaturs although it snowed heavily and I was not well—In this Country I am conscious that people put themselves to great expence and frequently to great inconvenience to make such entertainments and I make it a point not to disappoint. The Secretary of War the Secretary of the Navy and Lady and Mr Canning and suite were the only guests beside our selves and the entertainment was very elegant displaying all the beautiful Plate which was presented to her husband as tributes of National approbation I will not say gratitude Republicks acknowledge not the sentiment—Passed the day very pleasantly—Mr Calhoun gave us some pretty Indian Romances which would cut a figure in the hands of Chateaubriand—Mr A has become too phlegmatic to be caught by tinsels John arrived in good health as lively and animated as ever.29th Went to Church at Mr Baker’s and heard a most excellent discourse—his manner is very heavy and uninteresting but his Sermons possess great merit—The young men possess great merit went to the Capitol and heard a violent and threatening Sermon from Mr McIlvaine full of bitter denunciations & punishment—having little hope for either sinner or penitent. It often surprizes me that those who are enjoying every blessing that a great and merciful God has ever crowded upon his people should draw such singular influences and reject in words that which they so cordially cherish in deeds. It is true our Clergy do deprive themselves of some of what we term the pleasures of this life but they evidently make up for these deficiencies by freely indulging in all those which they have the privilege of enjoying—When I hear young men of three or four and twenty (not exempted from the frailties of the flesh and exposed like the rest of mankind to the all powerful influence of the Passions which are the worst Devils I believe we have to contend with) bellowing forth these terrible doctrines I am ill natured enough to fancy that half the violence is attributable to the restraints imposed upon themselves which are unpleasant to the pride and vain glory of youth however necessary to their welfare but I have so often before made similar remarks you must be weary of them. Evening at home alone with the family.30th Received a number of visits among whom was Mrs Johnson of Louisiana who thought proper to waive ettiquette and make the visit—There is but one Lady left now and I hope she may adhere to her present plan as her husband is an inflexible enemy of Mr A. She is said to be a remarkably fine woman a niece of Gov Preston’s of Virginia—We are so quiet in Congress that we should not know they were sitting did we not meet the Members in the Evening occasionally—John Randolph says he has returned a new man that he has brought back nothing but a Hull—If there ever was a kernel it has long since been so withered for want of some fertilizing moisture it would scarcely be said to live—His aboriginal blood has burnt so fiercely that his heart is parched and all intercourse seems stopt between it and the brain. His silence is however a proof that he has acquired some discretion a quality I always supposed quite beyond his reach, which gives hopes for future amendment on other points. Went out & payed a round of visits—In the evening Mr D P Cook & Mr Edwards of Connt: took tea with us—They left us early.31st: Went with Mrs Frye to Mr King’s to whom she is sitting for her portrait which promises to be very very like—He is amusing in conversation but is apt to introduce religious topics with so much levity and disrespect that I took the liberty of telling him he had better confine himself to subjects which he understood—This was no doubt impertinent but I made it a principle early in life and I have adhered to it whenever I have been able to exert authority never to suffer in my presence—Philosophers may say that by this means I shut my eyes to the truth—Be it so. on this subject I want nothing better than my own conviction and would not change my opinion with the wisest or greatest man dead or living—In the evening we had a large party upwards of a hundred and as it was the last day of the old year—I had the band of Musick They kept it up merrilly until near twelve o’clock. Mrs Holmes the Senators’ Lady from Maine condescended to come with her daughter—As Capt Partridge delivered a lecture on the Battle of Waterloo we had but few Members of Congress. The subject is very interesting and some Gentlemen who came from thence spoke highly of the performance.
				
					
				
				
			